Citation Nr: 1450119	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  05-22 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an eye disorder, to include as secondary to service-connected facial scars.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran had active service from September 1948 to September 1951.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which failed to reopen the Veteran's claim for entitlement to service connection for an eye disorder.

Following the Board's denial of this claim in a November 2008 decision, the Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), which, in a June 2010 memorandum decision, vacated the Board's June 2010 decision and remanded the matter back to the Board.

The appeal was returned to the Board, and in a November 2010 decision, the Board reopened the claim for service connection for an eye disorder and remanded the claim for additional development. The matter was again remanded in February 2011, May 2011, and in June 2012 for additional development.  In an April 2014 decision, the Board denied entitlement to service connection for an eye disorder.  The Veteran appealed this decision to the Court, and through a Joint Motion for Remand, the April 2014 decision was vacated and returned to the Board for additional development.

In August 2014, there was contact between the VA and an attorney's office regarding representation of the Veteran.  An employee of the attorney's office indicated that they would provide a signed VA Form 21-22a Appointment of Representation.  In September 2014, the attorney's office provided a letter to the Board stating that they had decided to not represent the Veteran in his case before VA.  As a VA Form 21-22a was never provided by this law firm, the Veteran's representation has remained with the American Legion (who provided a VA Form 21-22a in September 1997.  The American Legion provided an informal hearing presentation in support of the Veteran's claim in October 2014, which is contained in the virtual record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he incurred an eye disorder in service, secondary to injuries sustained when powder from an artillery shell exploded and caused 1st and 2nd degree burns to his face, hands, right knee and eyelids.  Alternatively, he argues that he suffers from an eye disorder secondary to his service-connected burn scars from this in-service incident.  The Veteran has consistently claimed that as a result of this in-service injury he developed poor vision, burnt eyes, headaches and eye soreness.  In one statement he reported that it was difficult for him to see to drive at night after service.

The Veteran's 1948 enlistment examination reflects findings of 20/20 uncorrected vision bilaterally.  The service medical records show that in 1951, the Veteran sustained second degree burns to his face, both hands, and the anterior surface of the right knee.  The burns were caused by powder explosives, and he was hospitalized for 18 days to treat his injuries.  The nursing notes show that the Veteran's face had to be cleansed and the eyes irrigated.  His eyes were irrigated with boric acid solution on at least three additional occasions during his hospitalization.  The Veteran's 1951 separation examination reflects findings of 20/20 uncorrected vision bilaterally.

In November 1951, the Veteran filed his original claim for entitlement to service connection for an eye disorder that he claimed was manifested by burning, smarting, and tearing eyes, bloodshot eyes, and related headaches. 

During a VA examination in April 1952, the Veteran complained of a burning sensation when he used his eyes for long periods or when he was exposed to bright lights.  He also complained of headaches over his eyes.  His uncorrected vision was 20/20 bilaterally.  The examiner observed that there was no evidence of interference with the opening or shutting of the Veteran's eyelids as a result of the burns.  The examiner noted that there was no apparent limitation of motion or irritation of the lids and that the lashes were intact. 

Service connection for burn scars of the face, hands, right anterior knee and eyelids was established by rating action of April 1952.

In April 1983, the Veteran filed a claim for service connection for cataracts related to the in-service powder burn that injured his eyes. He complained of bloodshot, aching and watering eyes. He reported that he was first diagnosed with cataracts in 1978. 

VA treatment records show that the Veteran sought treatment for his eyes in 1983, 1984 and 1985.  It was noted that the Veteran had a visual deficiency.  A March and April 1983 VA treatment note reflects a reported impression of borderline ocular hypertension.  There were also findings of glaucomatous cupping.  The records also show that the veteran reported the history of burns to the eyes during service.  The March 1983 record noted iris hyperpigmentation on slit lamp examination.  There are references to refractive errors in reports dated in 1983 and 1985.  He was noted to have minimal cataractal changes in his left eye in June 1985.  

An October 1985 request for examination included the notation that the Veteran believed that he developed glaucoma due to his in-service burns.  

In November 2004, the Veteran filed the current claim on appeal.  At that time, the Veteran reported that his eye disorder was manifested by poor vision.  He argued that his eyes were burned during an in-service accident, and afterwards, he experienced headaches and eye soreness. 

A VA eye examination was conducted in November 2010.  The VA examiner noted the Veteran had a history of surgery for a macular hole in his right eye in 1990, without further complications.  He was also treated for open-angled glaucoma for many years.  He currently complained of poor vision that he described as a haze along his inferior vision when he did not wear his glasses.  Clinical examination revealed the Veteran had impaired vision, right pseudophakia, findings indicative of glaucoma, and blepharochalasis.  The VA examiner diagnosed glaucoma, blepharochalasis, and an inferior field haze.  The VA examiner determined that the Veteran's inferior field haze was not related to glaucoma or the superficial skin burns incurred during service, but was instead more likely than not due to blepharochalasis.

In a March 2011 addendum to the November 2010 VA examination, the VA examiner opined that the Veteran's glaucoma was less likely than not related to the facial burns incurred during service.  In explanation, the examiner noted that there was no evidence of trauma to the eye to suggest it caused his glaucoma, and the examiner found that the Veteran's glaucoma was related to his genetic make-up. 
The examiner rendered no opinion regarding blepharochalasis and its relationship to the facial burns in service as specifically requested by the February 2011 remand.

In a May 2011 addendum to the November 2010 VA examination, the VA examiner opined that the Veteran's blepharochalasis and macular hole were not likely related to his in-service facial burns.  The examiner supported his medical conclusion by noting that there was no scarring of the skin of the eyelids.  The swelling of the lower eyelids was found to be from herniated orbital fat, which is a common condition in older individuals with no history of trauma.  The VA examiner further stated that macular hole could not be related to in-service powder burn to the face as there was no evidence of external trauma to the anterior segment that could have carried force to injure the retinal surface.

The Veteran has since stated that he has no family history of glaucoma, macular hole or other vision problems.  As there is no family history for these eye disorders, he believes they must have been caused by his in-service injury or treatment of his eyes in service (inferred from his submission of records regarding the irrigation of his eyes with boric acid).

The Joint Motion for Remand noted that the May 2011 addendum opinion was not adequate as it was based on inaccurate factual premise.  The Veteran was noted in the 1950s to have burns to his eyelids as a result of his in-service injury.  In April 1952, his grant of service connection for burns specifically listed burns to the eyelids.  The May 2011 addendum opinion noted that the Veteran's blepharochalasis and macular hole were not likely related to his facial burns because there was no scarring of the eyelids.  This statement does not currently correlate with findings of burns to the eyelids in 1952.  On remand, the Veteran should be afforded an additional VA eye examination. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be scheduled for a VA eye examination to determine the current nature of any eye disability and to obtain an opinion as to whether any current eye disability is related to service.  The claims file must be made available to the examiner for review in connection with the examination.  Any medically indicated tests should be conducted.  Based on examination of the Veteran and review of his claims file, the examiner should respond to the following:

a.  Identify each of the Veteran's current eye disabilities (e.g. glaucoma, vision haze, macular hole, blepharochalasis).

b.  For each disability identified, provide an opinion as to whether it is at least as likely as not (50/50 probability or greater) the eye disability manifested ruing the Veteran's active service or is otherwise causally related to his service.  The opinion should address the Veteran's in-service burn injuries and treatment with boric acid solution.

c. For each disability identified, provide an opinion as to whether it is at least as likely as not (50/50 probability or greater) the eye disability was caused by or is due to the Veteran's service-connected burn scars to the face, including burn scars to the eyelids.

d.  For each disability identified, provide an opinion as to whether it is at least as likely as not (50/50 probability or greater) the eye disability was aggravated (beyond the natural progression of the disease) by the Veteran's service-connected burn scars to the face, including burn scars to the eyelids.  If the examiner determines the burn scars have aggravated an eye disorder, then the examiner should indicate when the aggravation occurred and if there is evidence of a baseline level of eye disability prior to aggravation.

The examiner should provide detailed reasons/explanations for all opinions expressed.

2.  After undertaking the development above and any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the benefit sought on appeal remains denied, provide a Supplemental Statement of the Case and provide an appropriate period of time in which to respond.  Then, return the appeal to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



